Citation Nr: 1001819	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for migraines.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for hemorrhaging.

7.  Entitlement to service connection for acid reflux.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
October 1979 to February 1986 with a primary military 
occupational specialty in aircraft maintenance.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in September 
2009; a transcript is of record.

The issues ## 1, 2 and 3 are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew her appeal on the issues of entitlement to 
service connection for migraines, a low back disorder, 
hemorrhaging and acid reflux. 

.
CONCLUSION OF LAW

Because the Veteran has withdrawn her appeal relating to the 
issues of entitlement to service connection for migraines, a 
low back disorder, hemorrhaging and acid reflux, the Board 
does not have jurisdiction to consider those claims.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issues of entitlement service connection for migraines, a 
low back disorder, hemorrhaging and acid reflux were fully 
developed by the RO, included in the Veteran's Substantive 
Appeal, and certified to the Board on appeal.

At the time of the Travel Board hearing, and as documented in 
writing before and in the transcript thereof, the Veteran and 
her representative discussed with the Veterans Law Judge the 
issues then pending, and specifically indicated that the 
issues of entitlement service connection for migraines, a low 
back disorder, hemorrhaging and acid reflux were no longer 
intended to be on appeal.  Tr. at 2.  
There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement service connection for migraines, 
a low back disorder, hemorrhaging and acid reflux is 
dismissed.


REMAND

With regard to the issue # 2 and 3, it is noted that the 
Veteran testified that she was exposed to loud noise on the 
flight line while in service, and has alleged that she 
developed hearing loss while she was still in service and has 
continued to have it since.  She also alleges that she 
developed tinnitus which has continued to present.

The Veteran has not been examined by VA to determine the 
nature and etiology of any current hearing loss or tinnitus.  

As for her mental health issues, the Veteran claims that she 
was harassed in the period from 1980-1982 particularly by a 
named supervisor, and that the care she had at that time for 
mental health issues was due to that stress, which resulted 
in PTSD or other acquired mental health problems.  There are 
some in-service clinical notations of her care in the 1980-
1982 time frame for mental health problems described as 
adjustment reaction and inadequate personality, with an 
association suggested between the problems and work stress.

The input assessment for a Vet Center from 2005 is of record.  
Her in-service as well as other life-long difficult 
situations to include various stresses and other pertinent 
history are of record in that document.  The examiner 
identified her PTSD and depression, and diagnosed PTSD due to 
her service (Axis I) and dysthymic disorder.

However, the Veteran has not been afforded a comprehensive VA 
examination to determine the nature and etiology of all 
mental health problems.  It appears, however, that she also 
continues some VA care for at least mental health issues for 
which records are not now in the file.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    If she has been seen by or examined at 
any medical facility/caregiver other than 
VA (including for employment physicals, 
etc.) for hearing or tinnitus complaints 
of mental health issues since service, she 
should so identify and VA should assist 
her in obtaining any such outstanding 
records.

    All VA clinical and evaluative records 
since separation from service should be 
obtained and attached to the claims file.  
All attempts to obtain such should be 
verified in writing.

2. The Veteran should then be given VA 
examinations to determine the nature and 
etiology of any current bilateral hearing 
impairment and tinnitus problems and her 
mental health.  The examiners must review 
the claims file and opine as to the 
following:

    Is it at least as likely as not (i.e., 
to at least a 50/50 degree of probability) 
that such currently diagnosed disorder is 
causally related to service?  A complete 
rationale for all opinions expressed 
should be provided.
    
    With regard to the PTSD claim, the 
examiner should be informed as to which, 
if any, stressors have been verified.  If 
a PTSD diagnosis is thereafter rendered, 
the examiner should identify what 
stressors support the diagnosis.  

    Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claims for service connection 
for bilateral defective hearing, tinnitus 
and a psychiatric disorder on all 
pertinent premises.  

If the decision remains adverse, provide 
the Veteran and her representative with an 
appropriate supplemental statement of the 
case.  Then return the case to the Board 
for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


